           Case 8:19-cv-02625-PWG Document 1 Filed 09/10/19 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


 HERBERT SPRINGS ROAD, LLC       *
 835 HERBERT SPRINGS ROAD        *
 ALEXANDRIA, VA 22308            *
                                 *
 and                             *                  Civil No.
                                 *
 ABC IMAGING OF WASHINGTON, INC. *
 4804 MOORLAND LANE              *
 BETHESDA MD 20814               *
       Plaintiffs                *
                                 *
 v.                              *
                                 *
 STEPHEN AND MAUREEN O’KEEFE     *
 8303 EAST BOULEVARD DRIVE       *
 ALEXANDRIA, VA 22308
       Defendants


 ** * * ** * * ** * * ** * * ** *             *     ** * * ** * * ** * * ** * * ** *

                                       COMPLAINT

       Plaintiffs Herbert Springs Road, LLC and ABC Imaging of Washington, Inc. (together,

“Herbert Springs”) by and through its attorneys Todd D. Lochner and Lochner Law Firm, P.C, file

this Complaint against Stephen and Maureen O’Keefe (“the O’Keefes”), and state in support

thereof:

                                     Summary of Action

       This action is for damages suffered by Plaintiffs Herbert Springs and ABC Imaging when

a floating dock owned by Defendants broke loose from the Defendants’ fixed pier on the Maryland

waters of the Potomac River, and caused significant damage to Plaintiff’s pier and vessel which

was docked on Plaintiff’s nearby pier, also on the Maryland waters of the Potomac river. The

                                              -1-
              Case 8:19-cv-02625-PWG Document 1 Filed 09/10/19 Page 2 of 6



O’Keefe’s breakaway floating dock caused approximately $70,000 in damage to Herbert Springs’

vessel and pier, for which the O’Keefes are liable under maritime law.




                                             Jurisdiction and Venue

         1.       This claim is a maritime negligence action and the Court has subject matter

jurisdiction over this action pursuant to 28 U.S.C. § 1333. This is an Admiralty and Maritime claim

within the meaning of Fed. R. Civ. P. 9(h).

         2.       Venue is proper in this Court as the casualty occurred entirely within the District

of Maryland. Maryland’s jurisdiction encompasses the entire Potomac river to the Virginia shore

pursuant to the Potomac River Compact of 1958, which states in relevant part that “Maryland is

the owner of the Potomac River bed and waters to the low water mark of the southern [i.e.,

Virginia] shore thereof.” Potomac Shores, Inc. v. River Riders, Inc., 219 Md. App. 29, 45, 98 A.3d

1048, 1058 (2014).1

         3.       This claim is subject to Admiralty jurisdiction as the events leading to and causing

Plaintiff’s damages, all occurred on the navigable waters of the Potomac River, several hundred

feet on the Maryland side of the Maryland-Virginia border.

         4.       This claim is subject to Admiralty jurisdiction as the general features of the

incident, namely a breakaway floating dock causing injury to a vessel and a pier, are potentially


1
  The history of the Potomac boundary dispute and Maryland’s eventual ownership of the Potomac dates back to the
Compact of 1785, brokered by George Washington. While a fascinating body of case law has grown around
“borderline” cases considering whether the Virginia boundary begins at low or high tide, or whether the boundary is
fixed or shifts with geological changes, these issues are entirely academic in this case given that all events and damage
occurred several hundred feet over the Maryland side of the border. See Exhibit A, various marked charts and maps
of the incident area.

                                                          -2-
            Case 8:19-cv-02625-PWG Document 1 Filed 09/10/19 Page 3 of 6



disruptive to maritime commerce. The Potomac River is frequented by many commercial transport

vessels, commercial fishing vessels, commercial construction vessels, and other elements of

maritime commerce which would be clearly disrupted by a breakaway floating dock impeding

navigable waters, or by colliding with such floating dock.

       5.      This claim is subject to Admiralty jurisdiction as the general character of the

activity giving rise to the incident – namely the storing of boats and floating docks on navigable

waters – bears a substantial relationship to traditional maritime activity, as does breakaways which

allide causing damage to vessels in navigation.

                                              Parties

       6.      Plaintiff Herbert Springs is a limited liability company duly organized under the

laws of Virginia, with its principal place of business in Fairfax County, Virginia. It is the owner

of real property located at 835 Herbert Springs Road, Alexandria, Virginia 22308, which abuts the

Potomac River.

       7.      Plaintiff ABC Imaging is a corporation duly organized under the laws of Maryland,

with its principal place of business in Bethesda, Maryland. It is the owner of the vessel damaged

by the O’Keefe’s breakaway dock.

       8.      Defendants Stephen and Maureen O’Keefe are Potomac natural persons believed

to be residents of, and domiciled in, the state Virginia. They own property located at 8303 East

Boulevard Drive, Alexandria, VA 22308, which abuts the River.

                                               Facts




                                                  -3-
             Case 8:19-cv-02625-PWG Document 1 Filed 09/10/19 Page 4 of 6



        9.      Sometime prior to 8:47 a.m. on January 12, 2018, O’Keefe’s property, specifically,

a floating dock, was moored along the Potomac River, at the end of a fixed pier abutting from 8303

East Boulevard Drive, several hundred feet East into the Potomac. See Exhibit A.

        10.     O’Keefe had complete responsibility for the care and proper mooring of the floating

dock.

        11.     O’Keefe’s floating dock is approximately 30 feet long and 10 feet wide. Its draft is

minimal, and it is heavily influenced by wind.

        12.     Sometime prior to 8:47 a.m. on January 12, 2018, during a typical and predicted

winter wind storm, the floating dock broke free from the shore of O’Keefe’s property and drifted

down the Potomac River coming into contact with the end of a fixed pier owned by Herbert

Springs, which abuts Herbert Springs’ property and extends several hundred feet East into the

Potomac. See Exhibit A. The O’Keefe’s breakaway floating dock allided with and damaged

Herbert Springs’ fixed dock and vessel. The allision occurred approximately sometime just prior

to 8:47 a.m. on January 12, 2018, the time at which Herbert Springs’ representative discovered the

floating dock hitting and damaging the fixed dock and vessel on the Herbert Springs’ property.

        13.     As a result of the allision Plaintiff’s property, both the fixed dock and the vessel

stored at the fixed dock - suffered damage in excess of $70,000.00.

        14.     The allision was the sole and proximate result of the negligence and wrongdoing of

O’Keefe based on the following:

                a. Failure to exercise reasonable care in securing the floating dock on their

                   property.




                                                 -4-
           Case 8:19-cv-02625-PWG Document 1 Filed 09/10/19 Page 5 of 6



              b. Failure to exercise reasonable care in the monitoring of weather reports and to

                 take such action as would be required of the owner of a floating dock in the

                 exercise of reasonable care in the securing of the floating dock in consideration

                 of the weather and the weather forecasts.

              c. Failure to exercise reasonable care in the selection of the size and strength of

                 the securing mechanism for the floating dock to the land given the existing

                 conditions and the conditions that were reasonably foreseeable.

              d. Failure to exercise reasonable care in the maintenance and inspection of

                 measures to secure and monitor the condition of the floating dock.

              e. Failing to conform with industry custom and standards with respect to the

                 securing of floating docks in light of the weather and river conditions

                 anticipated and confronted before and at the time of the breakaway;

              f. Such other negligence as may be proved at trial.



WHEREFORE, the Plaintiff, Herbert Springs Road, LLC, prays:

      a)             That there be judgment rendered in favor of Herbert Springs Road, LLC and

                     against Stephen and Maureen O’Keefe in the amount $70,000 or some

                     higher amount to be proved at trial, plus pre- and post- judgment interest,

                     and costs;

      b)             That such other and further relief be granted as this Court deems just and

                     proper.




                                              -5-
Case 8:19-cv-02625-PWG Document 1 Filed 09/10/19 Page 6 of 6



                                      Respectfully Submitted
                                      _/s/_________________________
                                      Todd D. Lochner (Bar No. 25691)
                                      tlochner@boatinglaw.com

                                      Lochner Law Firm, P.C.
                                      91 Main Street, 4th Floor
                                      Annapolis, MD 21401
                                      (443) 716-4400
                                      Attorneys for the Plaintiff




                             -6-
